
	
		I
		112th CONGRESS
		2d Session
		H. R. 4313
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2012
			Mr. Boswell (for
			 himself and Mr. Crawford) introduced
			 the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To amend the Food, Conservation, and Energy Act of 2008
		  to require an evaluation of county workload assessments for purposes of the
		  closure or relocation of a county office for the Farm Service Agency, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Farm Service Accountability Act.
		2.Evaluation
			 required for purposes of prohibition on closure or relocation of county offices
			 for the Farm Service Agency
			(a)Prohibition on
			 closure or relocation of offices with high workload volumeSection 14212 of the Food, Conservation,
			 and Energy Act of 2008 (7 U.S.C. 6932a) is amended by striking subsection (a)
			 and inserting the following subsection:
				
					(a)Prohibition on
				closure or relocation of offices with high workload volumeThe Secretary of Agriculture may not close
				or relocate a county or field office of the Farm Service Agency in a State if
				the Secretary determines, after conducting the evaluation required under
				subsection (b)(1)(B), that the office has a high workload volume compared with
				other county offices in the State.
					.
			(b)Workload
			 evaluationSection
			 14212(b)(1) of such Act (7 U.S.C. 6932a(b)(1)) is amended—
				(1)by redesignating
			 subparagraphs (A) and (B) as clauses (i) and (ii), respectively;
				(2)by striking
			 the Farm Service Agency, to the maximum extent practicable and
			 inserting
					
						the Farm Service
			 Agency—(A)to the maximum extent
				practicable
						;
				
				(3)in clause (ii) (as redesignated by
			 paragraph (1))—
					(A)by inserting as of the date of the
			 enactment of this Act after employees; and
					(B)by striking the
			 period at the end and inserting ; and; and
					(4)by adding at the
			 end the following subparagraph:
					
						(B)conduct an evaluation of all Farm Service
				Agency county office workload assessments.
						.
				(c)Notice
			 requiredSection 14212(b)(2)
			 of such Act (7 U.S.C. 6932a(b)(2)) is amended—
				(1)in the matter
			 preceding subparagraph (A), by striking After the period referred to in
			 subsection (a)(1), the Secretary of Agriculture may not close a county or field
			 office of the Farm Service Agency unless— and inserting After
			 carrying out each of the activities required under paragraph (1), the Secretary
			 of Agriculture shall, before closing a county or field office of the Farm
			 Service Agency—;
				(2)in subparagaph
			 (A), by striking the Secretary holds and inserting
			 hold; and
				(3)in subparagraph
			 (B), by striking the Secretary notifies and inserting
			 notify;
				(d)Conforming
			 amendmentSection 14212(b)(1)
			 of such Act (7 U.S.C. 6932a(b)(1)) is amended by striking After the
			 period referred to in subsection (a)(1), the Secretary and inserting
			 The Secretary.
			
